RONALD A. COLQUITT ESQ., CHTD.

724 S. 9th Street

Las Vegas, Nevada 89101
Tel: 702.384.1000 Fax: 702.543.2197

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

RONALD A. COLQUITT, ESQ. CHTD.

Ronald A. Colquitt, Esq.

Nevada Bar No. 4953

724 S. 9th Street

Las Vegas, Nevada 89101

(P) 702.384.1000; (F) 702.543.2197

LasVegasLawOffice@gmail.com
Attorney for Plaintiff

and

HARPER LAW OFFICE

John Dean Harper, Esq.

Nevada Bar No. 5983

724 S. 9th Street

Las Vegas, Nevada 89101

(P) 702.974.1061; (F) 702.907.0615
Attorney for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

MATTHEW JOSEPH CUPP, Case No: 2:20-cv-00285-JAD-NJK

Plaintiff,
VS.

RICHARD BARON, individually, BARON
BROTHERS NURSERY, INC., a California

corporation, BARON BROTHERS, INC., a STIPULATION AND ORDER TO

 

 

 

 

Delaware corporation, BARON BROTHERS ALLOW ADDITIONAL TIME TO

PARTNERSHIP. L.P., a Delaware Limited RESPOND TO DEFENDANTS’

Partnership, DOE INDIVIDUALS 1-100, inclusive, MOTION TO DISMISS OR

and ROE ENTITIES 1-100, inclusive, TRANSFER VENUE
Defendants. ECF No. 12

 

 

 

COMES NOW, Plaintiff, MATTHEW CUPP, by and through his undersigned attorneys,
RONALD A. COLQUITT, ESQ. and JOHN DEAN HARPER, ESQ., and Defendants,
RICHARD BARON, BARON BROTHERS NURSERY, INC. and BARON BROTHERS, INC.,
by and through their undersigned attorney, BETSY C. JEFFERIS, ESQ., hereby stipulate and
agree to extend the time period for Plaintiff to respond to Defendants’ Motion to Dismiss or

Page | of 2

 

 
 

724 S. 9th Street

Las Vegas, Nevada 89101
Tel: 702.384.1000 Fax: 702.543.2197

RONALD A. COLQUITT ESQ., CHTD.

Oo Co Ss ND

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Transfer Venue filed March 23, 2020 as follows:

Plaintiffs Opposition shall be due April 16, 2020.

Defendants’ Reply shall be due April 30, 2020.

This extension is intended to allow the parties an opportunity to adequately research and

prepare for the argument of Defendants’ Motion under the current restrictions imposed due to the

COVID-19 outbreak.

Dated this 3 day of April, 2020.

Respectfully submitted,

RONALD A. COLQUITT, ESQ. CHTD.

HARPER LAW OFFICE

Ronald A. Colquitt, Esq.
RONALD A. COLQUITT, ESQ.
Nevada Bar No, 4953
724 S. 9" Street
Las Vegas, NV 89101
(P) 702.384.1000
(F) 702.543.2197
LasVegasLawOffice@gmail.com

JOHN DEAN HARPER, ESQ,
Nevada Bar No. 5983

724 S. 9" Street

Las Vegas, NV 89101

(P) 702.974.1061

(F) 702.907.0615

jdhlegal@yahoo.com
Attorneys for Plaintiff

IT IS SO ORDERED.

Dated: 4-6-2020

WILSON, ELSER, MOSKOWITZ, EDELMAN &
DICKER LLP

Betsy C. Jefferis, Esq.
BETSY C. JEFFERIS, ESQ.
Nevada Bar No. 12980
300 S. 4"" Street
Las Vegas, NV 89101
(P) 702.727.1400
(F) 702.727.1401
Betsy. jefferis@wilsonelser.com
Attorneys for Defendants

oot

/

U.S. DISTRICL JUDGE ( )

 

Page 2 of 2

 

 
